Citation Nr: 0914322	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for a right 
knee disability.

In May 2006, the Veteran was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge.  In July 2006, the 
Board remanded the claim for additional development.  

In a March 2008 statement, the Veteran's spouse indicated 
that the Veteran could no longer work due to his nonservice-
connected heart disability.  The Board interprets this 
statement as a claim of entitlement to nonservice-connected 
pension benefits.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for the 
appropriate action.


FINDING OF FACT

The Veteran's currently diagnosed right knee disability 
(right knee osteoarthritis) first manifested several years 
after his separation from service and is unrelated to his 
period of service or to any incident therein.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

The Veteran, in written statements and testimony before the 
Board, asserts that his current right knee disability had its 
onset in service.  Specifically, he contends that while 
serving aboard the USS Fred T. Berry (DD-858) from April 1964 
to June 1964, he fell "head long" down a ladder and 
"caught his knee and hip," injuring both.  He claims to 
have been treated for those injuries aboard that Navy 
destroyer by a medical corpsman, who issued him crutches.  
Thereafter, the Veteran maintains that he continued to 
experience right knee problems and, less than three years 
after leaving service, was examined by a VA orthopedist, who 
performed surgery and told him that he could expect "real 
problems with this knee" in the decades to come.  

The Veteran informed VA that outstanding service and VA 
medical records might exist that would corroborate his 
account of treatment for right knee problems prior to and 
after his military discharge.  When a Veteran's records have 
been determined to have been destroyed, or are missing, VA 
has an obligation to search for alternative records that 
might support the case.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  While the case law does not lower the legal standard 
for proving a claim, it increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 
46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

In this case, the Board met its heightened obligation to 
assist the Veteran by remanding his claim in July 2006 and 
instructing the RO to request all accident reports, line of 
duty investigations, deck logs, and sick call logs from the 
USS Fred T. Berry (DD-858) during the time period in which 
the Veteran served aboard that vessel.  Additionally, 
pursuant to the Board's remand, the RO requested all records 
of treatment from the VA Medical Centers in Manchester, New 
Hampshire, and White River Junction, Ver mont, for the period 
from January 1, 1964, to December 31, 1968, as well as all 
residual treatment records from the VA Medical Center in Bay 
Pines, Florida.  However, in an August 2006 response, the 
National Personnel Records Center indicated that it was 
unable to locate any additional service personnel and service 
medical records for the Veteran.  Similarly, in March 2008 
and May 2008 statements, the above VA Medical Centers 
indicated that they did not have any additional VA treatment 
records for the dates specified.  The Veteran was duly 
informed of the unavailability of additional records to 
support his claim.

In addition to the aforementioned efforts to obtain the 
Veteran's outstanding service and VA medical records, the RO 
sent correspondence in July 2006 and February 2006 requesting 
that the Veteran submit any additional evidence in his 
possession in support of his claim.  However, the Veteran did 
not respond to the RO's requests.  Consequently, any 
additional information that may have been elicited in support 
of his service connection claim has not been not obtained 
because of the Veteran's failure to cooperate.  The Board 
reminds the Veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a claimant wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service; both of these 
inquiries generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

The Veteran contends that he injured his right knee in an 
accident aboard a Navy destroyer.  However, the service 
personnel records associated with his claims folder contain 
no reports of such an accident.  Moreover, while his service 
medical records reflect treatment in August 1961 for a left 
knee burn and sprain, those records are entirely void of 
complaints, diagnoses, or treatment related to right knee 
problems.  On examination in June 1964 prior to his 
separation from active duty, the Veteran was noted to have a 
one-half inch scar on his left knee.  However, no complaints 
or clinical findings were made with respect to the right 
knee.  As there is no record of treatment or a diagnosis of a 
right knee disability in service, the Board finds that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection.  38 
C.F.R. § 3.303(b).  In this case, however, while the Veteran 
asserts that he has had problems with his right knee since 
his period of active service, the first post-service clinical 
evidence of a right knee disability is a September 2000 VA 
radiology examination report, which contains a diagnosis of 
moderate degenerative joint disease of the right knee, 
characterized by narrowing of the joint space and cortical 
irregularity including the patella.  

In October 2001, the Veteran underwent a VA orthopedic 
consultation in which he reported that he had injured his 
right knee in 1963 and "had a meniscus removed from his 
right knee while in the service in 1964."  X-rays revealed 
advanced degenerative joint disease of the medial compartment 
of the right knee, and the Veteran was diagnosed with right 
knee osteoarthritis.  Significantly, however, while the VA 
examiner recorded the Veteran's statements regarding his in-
service right knee injury and subsequent surgery (right knee 
arthrotomy with medial meniscetomy), that examiner did not 
indicate that he had reviewed the Veteran's service medical 
records or other pertinent evidence in his claims folder.  
Nor did the examiner offer a medical opinion as to whether or 
not the Veteran's right knee disability was service-related.  

Additional VA medical records dated in October 2002 reflect a 
diagnosis of severe right knee degenerative joint disease.  
The record thereafter shows that the Veteran has continued to 
receive VA treatment for his right knee condition.  However, 
none of the Veteran's treating providers has related his 
right knee degenerative joint disease to his reported 1962 
knee injury, or to any other aspect of service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board acknowledges that at the October 2001 VA orthopedic 
consultation, the Veteran reported a history of right knee 
injury and surgery during his period of active service, and 
his statements were included in the examiner's report.  The 
Board observes, however, that evidence that is simply 
information recorded by a medical examiner, unenhanced by 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" and a bare 
transcription of lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Howell v. Nicholson, 
19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 
(1995).  As noted above, there is no clinical evidence of 
record to suggest that the Veteran injured his right knee in 
service or that he subsequently underwent an in-service right 
knee arthrotomy with medial meniscetomy.  Because the account 
of that in-service injury and surgery, contained in the 
October 2001 orthopedic consultation report, appears to have 
been based solely on the Veteran's unsubstantiated 
statements, it is no more probative than the facts alleged by 
the Veteran himself.  Swann v. Brown, 5 Vet. App. 229 (1993).  
Moreover, the October 2001 VA examiner did not opine on when 
the Veteran's currently diagnosed right knee osteoarthritis 
began, or offer a medical rationale linking that right knee 
disability to his period of active service.  For these 
reasons, the Board finds that there is no competent medical 
evidence in the October 2001 VA orthopedic consultation 
report that relates the Veteran's current right knee 
disability to service.

Although the Veteran asserts that he has had trouble with his 
right knee since his separation from service, the first 
clinical evidence of symptoms related to a right knee 
disability is dated in September 2000, more than 35 years 
after his military discharge.  In view of the lengthy period 
between diagnosis of a right knee disability and the 
Veteran's separation from active service, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, there is no clinical evidence of 
treatment for or complaints regarding any right knee problems 
during the Veteran's period of active service.  As there is 
no evidence of treatment for or complaints of such problems 
during service, the Board finds that a VA examination is not 
required in this case.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In addition, the Board observes that since 
osteoarthritis of the right knee was not diagnosed within one 
year of service separation, service connection is not 
warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board has considered the Veteran's assertions that his 
right knee problems had their onset in service.  To the 
extent that the Veteran ascribes his currently diagnosed 
right knee disability to an in-service injury, however, his 
opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that a 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a), 3.159(a) (2008); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  However, right knee osteoarthritis is not subject to 
lay diagnosis.  While some symptoms of the disorder may be 
reported by a layperson, the diagnosis requires medical 
training.  The Veteran does not have the medical expertise to 
diagnose himself with that condition, nor does he have the 
medical expertise to provide an opinion regarding its 
etiology.  Thus, the Veteran's lay assertions are not 
competent or sufficient in this instance.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's right knee 
disability first manifested years after service and is not 
related to his active service, or to any incident therein.  
As the preponderance of the evidence is against the Veteran's 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, November 
2003, and July 2006, a rating decision in December 2005, and 
a statement of the case in March 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2009 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Service connection for a right knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


